Citation Nr: 1109044	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-03 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a positive tuberculin skin test.

2.  Entitlement to service connection for a left eye impairment.

3.  Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right ankle, prior to August 18, 2008.

7.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right ankle, since August 18, 2008.

8.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1996 to February 1997, August 2004 to January 2006, and November 2007 to November 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Honolulu, Hawaii, Regional Office (RO) of the United States Department of Veterans Affairs, which denied service connection for a positive tuberculin skin test, left eye vision problems, and a rash.  The decision also granted service connection for degenerative arthritis of the right ankle, left knee, and right knee, all rated 10 percent disabling, and for bilateral hearing loss, rated 0 percent disabling.

The issues have been recharacterized as above to better reflect the evidence of record and the Veteran's allegations.

The issues of service connection for a left eye disability and for a skin rash, as well as evaluation of bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran had a positive skin reaction for exposure to tuberculosis in service; he has not been diagnosed with tuberculosis.

2.  At all times during the appellate period, degenerative joint disease of the right knee has been manifested by radiographic evidence of degenerative changes, painful motion, full extension, and limitation of flexion to greater than 60 degrees; there is no instability of the joint.

3.  At all times during the appellate period, degenerative joint disease of the left knee has been manifested by radiographic evidence of degenerative changes, painful motion, full extension, and limitation of flexion to greater than 60 degrees; there is no instability of the joint.

4.  Prior to August 14, 2008, degenerative joint disease of the right ankle was manifested by radiographic evidence of degenerative changes and painful motion.

5.  Since August 14, 2008, degenerative joint disease of the right ankle has been manifested by radiographic evidence of degenerative changes, painful motion, marked limitation of dorsiflexion, and moderate limitation of plantar flexion.


CONCLUSION OF LAW

1.  The criteria for service connection of a positive tuberculin skin test have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303, 3.304 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2010).

4.  The criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the right ankle, prior to August 14, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271(2010).

5.  The criteria for an increased initial evaluation of 20 percent, but no higher, for degenerative arthritis of the right ankle, since August 14, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  An August 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations were conducted; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners were able to review the claims file as appropriate, made all required findings, and offered necessary opinions with supporting rationale.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reveal that in December 2005, upon his return from deployment to Iraq, the Veteran had a positive skin reaction test for tuberculosis.  This test, also known as a purified protein derivative, or PPD, test, is a diagnostic tool for identifying individuals exposed to tuberculosis.  The Veteran was given prophylactic therapy.  X-rays were negative, and the Veteran was asymptomatic.

No service treatment or post-service treatment record shows any diagnosis of tuberculosis.  The Veteran has not complained of any symptomatology at any point.

The PPD test represents a laboratory finding.  It is not an injury, disease, or current disability.  There is no impairment of function of any body system as a result of the Veteran's exposure to tuberculosis, documented by the test.  Although he was given preventive treatment, this was cautionary, and not responsive to any active disease process.  Records in fact indicate that the Veteran was advised to not take any more PPD tests; exposure is established.  At no time, however, has tuberculosis actually been manifested.

In the absence of a current disability, at any time during the appellate process, service connection cannot be granted.  Mere exposure or incurrence of a risk, when no consequence manifests, does not represent a service connectable entity.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a positive tuberculin skin test is not warranted.

III.  Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

When evaluating disabilities of the joints, the Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The knees and ankles are each considered a major joint.  38 C.F.R. § 4.45(f).

A.  Knees

As the analyses for the right and left knee disabilities is identical, they are discussed together.

Service treatment records show that the Veteran was seen regularly for complaints of bilateral knee pain, related to degenerative arthritis.  On return from his 2006 Iraqi deployment, he was referred for evaluation of left knee pain.  During 2008, he was repeatedly evaluated for bilateral knee pain and underwent physical therapy in an attempt to evaluate him for further deployments.  Range of motion testing was not performed.

At the December 2006 VA examination, the Veteran complained of daily bilateral knee pain, worse with walking and prolonged sitting.  He experienced swelling on occasion and early morning stiffness.  He took medication for pain, and wore a brace on the left knee.  Physical examination showed mild tenderness to palpation.  The joints were stable, without ligamentous laxity.  Range of motion was from 0 degrees extension to 130 degrees flexion.  The Veteran's gait was normal.  The examiner diagnosed bilateral knee pain secondary to pain.

VA treatment records indicate that mild degenerative changes of both knees were shown on x-rays as of December 2006; the Veteran continued to complain of bilateral knee pain, particularly with use.  

At an August 2008 VA joints examination, the Veteran reported a history of pain in the knees he rated a 6/10 since 2006.  He denied periods of flare-ups, but stated he wore braces on each knee periodically.  He also stated that his knees would give way.  On physical examination, the doctor noted the Veteran was obese.  Motion was painful, and pain increased with repetitive use.  The gait, however, was normal.  Flexion of the right knee was to 98 degrees with repeated movement; it was to 100 degrees on the left.  Extension was full and complete, to 0 degrees bilaterally.  Limitation was due to pain; there was no weakness, fatigue, lack of endurance, or incoordination.  The knees were each stable, and testing revealed no problems with the menisci.  Degenerative joint disease of the left and right knee was diagnosed.

Although records continue to show complaints of and treatment for knee pain, there is no allegation or showing of worsening; further examination is not necessary.

Numerous Diagnostic Codes may potentially be applied for disabilities of the knee.  All have been considered.  There is no ankylosis to permit evaluation under Code 5256, nor is there any competent evidence of recurrent subluxation or instability under Code 5257.  The Veteran reports a sensation of "giving way," but objective testing shows the knees to be stable.  No meniscal involvement is shown with respect to either knee, and so Codes 5258 and 5259 are not for application.  Code 5262, for impairment of the tibia and fibula, is inapplicable in the absence of any fracture or damage to the bones of the leg, and there is no showing of hyperextension of the knee warranting evaluation under Code 5263 for genu recurvatum.  There is no showing or allegation of any limitation of motion in extension under Code 5261.  38 C.F.R. § 4.71a.

The evidence of record does establish some limitation of motion in flexion, however, which is evaluated under Code 5260.  Compensable evaluations from 10 percent to 30 percent are assigned for motion limited at various points to 45 degrees or less.  38 C.F.R. § 4.71a.  At worst, flexion on the right was limited to 98 degrees, and to 100 degrees on the left, even upon consideration of additional functional impairment due to pain, weakness, fatigue, lack of endurance, or incoordination.  No compensable evaluation, and certainly no increased evaluation, is assignable under Code 5260.

The RO properly considered the criteria for evaluation of degenerative joint disease, which is diagnosed on examination and shown on x-ray.  Code 5003 provides that where limitation of motion of a joint is noncompensable under the appropriate Codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected.  38 C.F.R. § 4.71a.  The knees are major joints.  38 C.F.R. § 4.45.  No higher evaluation is available for individual joints under Code 5003 than that currently assigned for each knee.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference with employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  Increased evaluations for degenerative arthritis of the left and right knees are not warranted.

B.  Right Ankle

Service treatment records show that the Veteran sprained his right ankle during his 2005 deployment to Iraq.  During his 2007 and 2008 period of active duty, the veteran was repeatedly seen for physical therapy related in part to ongoing complaints of intermittent right ankle pain.  His complaints were not continual, and at times he focused instead on his knee complaints.  Ankle pain, at approximately 6/10, continued to be noted, however.

At the December 2006 VA examination, the Veteran reported that he had experienced intermittent pain and swelling since his in-service injury.  The pain increased with walking; he did not use a brace or cane, and did not take medication for the ankle.  He denied flare-ups.  Physical examination showed mild tenderness of the joint with palpation, but no swelling.  There was no instability of the joint, and his gait was normal.  Range of motion was to 20 degrees dorsiflexion, 45 degrees plantar flexion, 20 degrees eversion, and 30 degrees inversion.  Only plantar flexion was outside the normal range, lacking 5 degrees of movement.  X-ray showed very mild degenerative arthritis.  

A VA joints examination was conducted on August 14, 2008.  The veteran reported pain of 6/10 in his ankle since 2006.  His pain increased with use, but his gait was normal.  Range of motion testing showed dorsiflexion to 5 degrees following repetitive motion.  Plantar flexion was to 35 degrees with repeated movement.  Pain was the limiting factor; there was no weakness, fatigue, lack of endurance, or incoordination.  Degenerative joint disease of the right ankle was diagnosed.

Ankle disabilities are evaluated under Codes 5270 to 5273.  In the absence of ankylosis of the right ankle, Code 5270 is not applicable.  Similarly, Codes 5272 and 5273 consider impairments of the bones of the ankle joint in assigning evaluations.  38 C.F.R. § 4.71a.  As there is no evidence or allegation of any ankle deformity or fracture, these Codes are not for application.

Code 5271 provides a 10 percent evaluation for moderate impairment of the ankle, while a marked impairment warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Code 5271.  As with the knees, the ankle is a major joint, and the provisions of Code 5003, for degenerative arthritis, may also be applied.

i. Prior to August 14, 2008

Prior to August 2008, the competent evidence of record shows that the Veteran was diagnosed with degenerative arthritis of the right ankle by x-ray.  Motion of the joint was painful, but the sole competent evidence regarding the extent of movement shows only a very mild limitation of motion in plantar flexion.  The Veteran did not estimate or report any limitation of movement; if he had, his statements would only be competent evidence of impairment, not of extent of limitation, as he did not use a goniometer to actually measure impairment.

There is only a very small 5 degree loss of plantar flexion.  The extent of functional impairment, as described by doctors and the Veteran and documented on objective testing, does not rise to the level of "moderate" as required for a compensable evaluation under Code 5271 and hence an increased evaluation under Code 5271 is not warranted.

Absent a compensable limitation of motion under Code 5271, the RO has properly assigned a 10 percent evaluation under Code 5003 for the radiographic evidence of degenerative changes combined with evidence of painful and limited motion.  No higher evaluation is available under this Code for single joints.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An increased evaluation for degenerative arthritis of the right ankle is not warranted prior to August 14, 2008.

ii.  Since August 14, 2008

As of the August 14, 2008 examination, however, a definite increase in disability was shown.  Motion in dorsiflexion was almost gone, and plantar flexion was limited by a third, all due to pain.  This degree of limitation warrants a finding of marked impairment of motion of the right ankle.

Prior to this date, the evidence of record, either medical or competent lay, does not show this extent of impairment.  While the Veteran complained of pain and underwent physical therapy, there is no description of functional impairment permitting a finding that increase was factually ascertainable prior to the date of the VA examination.  The Board recognizes that several doctors, including audiologists and psychiatrists, indicated a degree of malingering or exaggeration on the part of the Veteran, but the orthopedic examiner has noted no basis upon which to question the stated objective testing results.

An evaluation in excess of 20 percent for the right ankle disability is not available in the absence of a finding of ankylosis.

Accordingly, an increased initial evaluation of 20 percent, but no higher, for right ankle degenerative arthritis, since August 14, 2008, is warranted.  

For both periods, the propriety of extraschedular evaluation has been considered.  However, the schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference with employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for a positive tuberculin skin test is denied.

An initial evaluation in excess of 10 percent for degenerative arthritis of the right knee is denied.

An initial evaluation in excess of 10 percent for degenerative arthritis of the left knee is denied.

An initial evaluation in excess of 10 percent for degenerative arthritis of the right ankle, prior to August 18, 2008, is denied.

An initial evaluation of 20 percent for degenerative arthritis of the right ankle, since August 18, 2008, is granted.


REMAND

With regard to the remaining issues, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Left Eye Impairment

The Veteran has reported blurring of both his left and right eyes since his 2005 service in Iraq.  He has stated that he is solely seeking service connection for left eye impairment.  He attributes his problems to exposure to dust in Iraq.  He is competent to report the quality of his visual acuity, even if he cannot quantify any impairment.  Layno v. Brown, 6 Vet. App. 465 (1994).

Treatment records, both from additional periods of active duty service and from VA, show continued complaints of blurry vision and various eye diagnoses, including astigmatism and pinguecula.  Refractive errors are also diagnosed, but these are, by law, not service connectable disabilities.  38 C.F.R. § 3.303(c).

A VA general medical examination was performed in December 2006; the examiner reported the Veteran's visual acuity and stated that the left eye was normal except for a refractive error.  The examiner, however, was not an ophthalmologist, and there is no evidence of any testing of the eyes at the time or even consultation with a qualified examiner.  The examination is not adequate.

An examination remains required.  There is competent and credible evidence of in-service injury and a current disability.  Examination is required to settle the question of a nexus.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Moreover, a May 2007 statement from Dr. JT indicates that the Veteran underwent a private ENT evaluation in Samoa.  Records of such are not associated with the claims file, and it does not appear that VA has made a specific request for these potentially relevant records.  On remand, reasonable efforts to obtain the private ENT records must be undertaken.

II.  Skin Rash

Service records indicate the presence of a rash in service, and post service records reveal periodic outbreaks of a skin condition of the hands and forearms.  He has been prescribed antifungal medication and other topical treatments.  No definite diagnosis has been rendered.

An examination is required.  While the December 2006 VA general medical examination stated that there was no current disability, the examiner failed to discuss the past outbreaks, the possibility of recurrence, and the continued use of medications.  The examination is not adequate for adjudication purposes.

On remand, a skin examination must be performed, and the examiner must address not only the question of whether there is a current outbreak, but also whether there is a presently latent or quiescent condition.  Further, a diagnosis must be rendered if possible.


III.  Hearing Loss

The Veteran was last examined for rating purposes in February 2007, more than four years ago.  He was also seen for treatment purposes in September 2007; at that time he reported that his hearing had been worsening.  Test results in fact indicate some upward shift at several frequencies.  The September 2007 audiological results, however, lack entries for some required frequencies.  Additionally, the doctor noted some inconsistencies in the responses of the Veteran.

Given the passage of time and the indication of worsening over even a short period of time, a new examination is required to obtain updated results.  The validity of the current audiological testing must also be assured.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from the VA medical center at Honolulu, Hawaii, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dt. JT and the ENT specialist who evaluated him in Samoa.

Upon receipt of such, VA must take appropriate action to contact the providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Schedule the Veteran for a VA eye examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current diagnoses and disabilities of the left eye, and should opine as to whether any such is at least as likely as not caused or aggravated by the Veteran's military service.  A full and complete rationale for all opinions expressed must be provided.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA skin disease examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current disabilities and diagnoses of the skin, to include any condition currently in a quiescent state.  The examiner should opine as to whether it is at least as likely as not that any such condition is caused or aggravated by the Veteran's military service.

If no diagnosis can be rendered, and any skin condition is determined to be a symptom of an undiagnosed illness, the examiner should clearly state that.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA audiological examination.  All required testing must be accomplished.  The examiner should describe in full the current status of the Veteran's bilateral hearing loss disability.  The examiner should specifically comment on the validity of the test results for purposes of evaluation of the Veteran's hearing acuity.  If the Veteran provides inconsistent responses or must be repeatedly instructed, this must be noted.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the veteran and his representative, if any, the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


